United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE,
Aurora, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1938
Issued: December 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from a May 15, 2007 merit decision of
the Office of Workers’ Compensation Programs which denied his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of his
claim.
ISSUE
The issue is whether appellant established that he sustained an occupational disease in the
performance of duty.
FACTUAL HISTORY
On December 28, 2005 appellant filed an occupational disease claim alleging that he
sustained pain in both hips and knees and swelling in both knees and lower legs as a result of
being on his feet for 8 to 12 hours a day. On January 25, 2006 the Office informed appellant that
additional information was needed to support his claim. No response was received.

In a February 28, 2006 decision, the Office denied appellant’s claim on the grounds that
there was no evidence to establish that the work exposure occurred as alleged or medical
evidence of a diagnosis connected to the claimed events.
On January 22, 2007 appellant requested reconsideration. He alleged that he saw a
chiropractor who diagnosed subluxation of the spine. Appellant had also been examined by an
orthopedic surgeon who diagnosed bone spurs of the right shoulder and scheduled surgery for
February 21, 2007. In a January 13, 2006 unsigned note, Dr. Dennis Genereux, an internist,
stated that appellant received treatment that day and was unable to work on January 13, 2006 but
could return to work on the January 14, 2006 without restrictions. A January 13, 2006 unsigned
office visit note from Dr. Genereux, diagnosed osteoarthritis. Appellant believed his condition
had worsened due to long hours worked through the holidays.
In a February 21, 2006 letter, appellant stated that he began experiencing pain in both
knees and hips on November 1, 2005. He claimed that he was required to work 8 to 12-hour
shifts, with increased mail volume which caused his pain to worsen. In a March 13, 2006 letter,
he stated that he also experienced pain in his right shoulder and shooting pain from his shoulder
to his neck. Appellant noted that he was on light duty from March 19 through September 10,
2004 and not allowed to lift no more than 5 pounds; however, he did occasionally lift up to 15
pounds.
In a May 15, 2007 merit decision, the Office denied appellant’s claim finding that the
medical evidence failed to establish that he sustained a medical condition in connection with his
federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.1
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.2
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the condition and employment.
Neither the fact that the condition became apparent during a period of employment, nor

1

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

2

Donald W. Wenzel, 56 ECAB ___ (Docket No. 05-146, issued March 17, 2005).

2

employee’s belief that the condition was caused by or aggravated by employment conditions is
sufficient to establish causal relationship.3
ANALYSIS
Appellant attributed his hip and knee conditions to factors of his federal employment
beginning on November 1, 2005. The Board finds that he has submitted insufficient medical
evidence to establish that his conditions were caused or aggravated by his federal employment.
Appellant identified the employment factors of standing on his feet 8 to 12 hours, as
having caused or contributed to his conditions. The Office accepted that he stood on his feet as
part of his duties. The medical evidence of record does not establish the existence of a disease or
condition sustained by appellant in the performance of duty. The January 13, 2006 office visit
note, presumably from Dr. Genereux, diagnosed osteoarthritis. However, as the note was not
signed it cannot be determined to be from Dr. Genereux and is not considered to be a physician’s
opinion. Unsigned doctor’s reports are of diminished probative value.4 Moreover, none of the
reports contain a physician’s opinion as to the cause of appellant’s condition. Evidence which
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.5 Appellant bears the burden to submit probative
medical evidence to establish a diagnosed condition causally related to his federal employment.
He has not met his burden of proof.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

3

Alberta S. Williamson, 47 ECAB 569 (1996).

4

Merton J. Sills, 39 ECAB 572 (1988).

5

Michael E. Smith, 50 ECAB 313 (1999).

3

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

